Patients' rights in cross-border healthcare (debate)
The next item is the report by John Bowis, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on the application of patients' rights in cross-border health care - C6-0257/2008 -.
As many of you know, John Bowis was taken ill recently in Brussels and was hospitalised. He had an operation, which I am pleased to say was a success, and he is now recovering, so he is an example of cross-border health care. His place is taken today by my friend and colleague, Philip Bushill-Matthews.
rapporteur. - Mr President, I have a very difficult task and a very easy task. It is very difficult because this dossier is very complicated and very sensitive, and it is a dossier on which, personally, I have done very little work. It is very easy because it is a report by my distinguished colleague, John Bowis, who, as you say, is currently recovering from major heart surgery, undertaken a couple of weeks ago in Brussels.
He has done an amazing job in bringing this dossier to such a successful conclusion today and, indeed, in laying the foundations for this success in his original report on patient mobility way back in June 2005. I am sure he would also wish me to thank the Commissioner personally for her support, to thank the shadow rapporteurs and to thank our group secretariat, and indeed his own research assistant, for the huge efforts they have all made to secure broad agreement on so many of the controversial issues. With their help, John has sought to shed light on what has been a very murky area, and to bring clarity where uncertainty prevailed before, based consistently on the twin principles that the patient must always come first and that patient choice should be determined by needs and not by means.
For the last 10 years, European citizens have been going to the courts to fight for their right to go to another Member State for treatment. It is clear that patients want this right, and that they deserve this right and are entitled to this right. They should not have to go to court in order to achieve it. The proposal before us now is our chance to make this a reality. Now is the time for us, as politicians, to take our responsibility and to replace the need for the judges who have gone before, by creating legal certainty ourselves.
Most people will always want to be treated close to home. However, there will always be patients who wish to travel to another Member State for treatment, for whatever reason. If patients do choose this option, we must make sure that the terms under which they do so are transparent and fair. We must make sure that they know how much they will be charged, what quality and safety standards they can expect and what rights they have if something goes wrong. This report addresses all these issues.
Let me be clear that this right for patients should in no way be detrimental to Member States' ability to provide quality health care for all their citizens. This report does not tell Member States how they should organise their own health systems. It does not dictate what quality of care they should provide. In fact, it builds in safeguards for Member States to help protect their own national health systems, for example by choosing a system of prior authorisation in certain circumstances.
However, such prior authorisation must not be used to limit patient choice. Indeed, the increased availability of cross-border health care should in turn help stimulate national systems to provide increasingly better standards of health care themselves.
I look forward to the comments from colleagues in the debate which now follows.
President-in-Office of the Council. - (CS) Ladies and gentlemen, I feel very honoured to be able to join you here today and to participate in discussions on a number of important topics relating to public health which are on today's agenda. These include the application of patients' rights in cross-border healthcare, ensuring patient safety and joint EU action on rare diseases.
I would like to start by saying that all three issues are among the priorities of the Czech Presidency and they will also be on the agenda of the Council for Employment, Social Policy, Health and Consumer Protection on 7 June 2009 in Luxembourg. We therefore warmly welcome the forthcoming debate.
The Czech Presidency is fully aware of the important role played by the European Parliament in the legislative process in the area of public health, and it understands that close cooperation between the Council and Parliament is essential. Your reports on these three topics have therefore come at the right time.
I would now like to say a few words from the perspective of the Council concerning the proposed directive of the European Parliament and the Council on applying patients' rights in cross-border healthcare.
The Czech Presidency is fully aware of the need to provide legal certainty for patients receiving healthcare in another Member State, and it is building on the results of the French Presidency's work in this area. Our objective is to seek the approval of this text, which will be clear and comprehensible to EU citizens, which will respect primary law including the subsidiarity principle and which will fulfil the declared objective of establishing legal certainty for EU citizens concerning the application of their rights when receiving cross-border healthcare. However, at the same time careful thought must be given to possible impacts of the proposal's implementation on the stability of healthcare systems in EU Member States.
In view of the fundamental importance of the proposal very intensive discussions have taken place and are still continuing in the legal bodies of the Council. Therefore at present I am not able to tell you whether the Council will achieve political agreement at the end of the Czech Presidency, i.e. at the EPSCO Council in June. However, I can make a number of general conclusions at this point. The future directive should codify all of the case law of the European Court of Justice applying to the implementation of the principle of free movement of goods and services in the area of public health and it should also add a regulation on the coordination of social systems and provide Member States with the option of making healthcare provision in another Member State conditional on prior authorisation, or the option to apply a 'gate-keeping' system.
We find these principles in John Bowis's report on the proposed directive which you will be debating. It is also possible to identify other topics that the European Parliament and the Council have in common: the importance of providing full and correct information to patients about options for receiving cross-border healthcare or the emphasis on ensuring high quality and safety in the provision of care.
The Czech Presidency appreciates the care taken by Parliament in drafting this report, the wording of which has emerged from numerous difficult but fruitful discussions in a number of relevant committees. I am aware that the wording of the report represents a compromise between the various political groups and that finding this compromise has not been at all easy. I would therefore like to thank everyone who took part in creating it and the rapporteur John Bowis, to whom we all wish a speedy recovery, of course. This represents a valuable contribution, enabling the legislative process for proposed directive to continue further. The Council will review the text of the report in detail, as well as all of the amendment proposals, and will carefully consider incorporating them into the common position of the Council in order to support a second-reading agreement.
Mr President, ladies and gentlemen, as I mentioned earlier it is still too soon to say whether the June EPSCO Council will produce a political agreement on the proposed directive, as discussions based on the compromise proposal submitted by the Czech Presidency have not yet ended. In any case, the Council will discuss this topic further, taking into account the report approved by the European Parliament.
I am sure Ms Filipiová will not object if I inform the House that she is, herself, a wheel-chair user.
Member of the Commission. - Mr President, before I speak about patients' rights in cross-border health care, let me pay a special tribute to the rapporteur, Mr John Bowis, who unfortunately is not with us today, but to whom we owe so much on this file. I wish him a speedy recovery and also health and happiness after so many years of excellent service to European citizens.
(Applause)
I also want to thank all the shadow rapporteurs for their constructive work, and of course Mr Bushill-Matthews, who is speaking today on behalf of Mr Bowis.
Yesterday, here in Strasbourg, we celebrated European Patients' Rights Day. In doing so, we acknowledged the growing role of patients in health care and recognised the importance of patients having both confidence and knowledge about the care they receive.
The central question in this context is: what can the European Union do for patients? We have the opportunity this morning to take a major step forward towards building a Europe for patients, for each and every European citizen that you, honourable Members, represent.
First, I must say that I very much appreciate the hard work undertaken by Parliament on the examination of the proposal for a directive on patients' rights in cross-border health care which will shortly be submitted to your vote. Let me thank and congratulate you all for your interesting and often challenging debates and for a very efficient process.
Allow me to recall briefly the rationale behind this proposed directive, as well as its main objectives and principles. The origin of the proposal lies in a decade of jurisprudence of the European Court of Justice, which ruled that patients have the right to be reimbursed for health care received abroad, even if they could have received that health care at home.
This is important. This is a right that the Treaty directly grants to EU citizens. However, if the rulings were clear for the individuals concerned, the question of how they apply to all other cases was obscure. Therefore, the need for a legislative framework became apparent, so that all patients in Europe can exercise their right to reimbursement of cross-border health care.
This right should not only be for patients who have access to information that is not publicly available and who can afford a lawyer. Therefore, after in-depth reflection and broad consultation, the Commission adopted, on 2 July last year, its proposal for a directive.
First and foremost, its overall aim is to provide patients with better opportunities and access to health care across Europe. Patients are at the very heart of this draft law, which also fully respects the diversity of health systems across Europe. Let me be clear on this. I know many fears have been expressed, but this legislation will not impose changes in the organisation and financing of national health systems.
The proposed directive has three main objectives: first, to clarify the conditions under which patients will be reimbursed at the home country tariff for cross-border health care; second, to give assurance about the quality and safety of care throughout Europe; and third, to foster European cooperation among health-care systems.
On the basis of these three pillars, much can be done for our citizens, primarily for those who want to seek cross-border health care, but, beyond this, for all patients across Europe. I look forward to your debate.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (IT) Mr President, ladies and gentlemen, how can we define this directive? It represents an opportunity for patients to choose suitable treatment and fast access to services; an opportunity for regional health care systems to improve the quality and efficiency of their health service; an opportunity for greater European integration in the personal care services sector. European reference networks, technology standards and the development of telemedicine will bolster the cross-border cooperation that is already underway.
That requires a suitable information system, monitoring of the quality and efficiency of health care facilities, a guarantee regarding health workers' professional ethics, and a non-bureaucratic procedure for regulating cross-border mobility. The directive provides a measured response to these requirements.
Mr President, Mrs Vassiliou, even though he is not here, I would like, first of all, to congratulate our colleague, Mr Bowis. I regret, moreover, his absence because he is so involved in his report on patients' rights that he really deserved to be here today.
Now, it is obvious that this is certainly not about a new directive on services. It is about rejecting the idea that the Court of Justice makes European law instead of the politicians. That is unacceptable.
Europe's citizens have the right to receive care in another Member State, subject to conditions. I wish to reassure those Members who are worried about potential future abuses: this directive fully respects the sovereignty of Member States in relation to their health systems. Contrary, too, to what some of its opponents have said, this text is addressed to all patients and is re-establishing more justice and more fairness, since, up to now, only the wealthiest have had access to cross-border care.
With this directive, every citizen could receive such care, provided that, in the case of hospital care, prior authorisation is obtained from his or her Member State of affiliation, thus allowing reimbursement of the costs at tariffs in force in the Member State of origin.
Provided that everything is done to avoid medical tourism, I see this only as progress. It is a big step forward for a Europe for health, it is fairer, it gives more information to our fellow citizens on the care available, and it increases cooperation in the context of new health technologies.
Mr President, Mrs Vassiliou, ladies and gentlemen, we are going to give our verdict on a text for which I have been hoping and praying for a long time, especially in the framework of my report on the impact of the exclusion of health services from the Services Directive.
However, I am afraid the recent vote has left a bitter taste in my mouth. The report, as adopted in the Committee on the Environment, Public Health and Food Safety, with the support of most of the political groups except the Socialists, is in fact, with some improvements, merely a response to the Court of Justice's decisions. Not only does it not respond to the major challenges for health policies in the Union, it also does not solve the issue of legal uncertainty for patients and enshrines a market approach to healthcare.
In relation to legal uncertainty, it seems obvious to me that the vagueness prevailing between the respective conditions for application of this directive and Regulation (EEC) No 1408/1971 and, soon, of Regulation (EC) No 883/2004, adopted yesterday, will only give rise to new decisions from the Court of Justice.
As for the market approach, the spirit of this report can already be found in summary in its legal basis, in other words Article 95 governing the rules of the internal market. Health would therefore only be a commodity like any other, subject to the same rules of supply and demand.
That can only lead to unequal access to care, where well-heeled and well-informed citizens are able to choose the best care available in the EU, whilst the rest would have to make do with services that are already weakened in many Member States, and which this directive is by no means designed to improve.
In the same spirit, Amendment 67 amounts to introducing competition between the national public health systems, as each person would be free, providing they pay, of course, to join the system of their choice in the EU.
I would like finally to raise the question of prior authorisation for hospital healthcare, the introduction of which is subject to a whole series of limitations on the Member States, even though this principle allows both control of the financial equilibrium of the social systems and a guarantee for patients about the conditions for reimbursement.
For all these reasons, and because I have few illusions about the outcome of today's vote, given the wonderful unanimity...
(The President cut off the speaker)
rapporteur for the opinion of the Committee on Legal Affairs. - Mr President, on behalf of the Legal Affairs Committee we wanted to welcome this proposal and to underscore what it brings in terms of legal certainty, which is to be applauded, and also in terms of emphasising patient choice. But also we felt, as a committee - and I think this is important, given the concerns that have been expressed this morning - that it does respect subsidiarity and it does, therefore, respect the integrity of national health systems.
The only area where we depart, perhaps, from the leading report is that we would have liked to have seen more done for those patients where things unfortunately go wrong. We feel that the applicable law regime and the jurisdiction rules that are set out are not clear enough: it could have been more patient-oriented to make sure, as we have done in other areas, that patients could bring claims in their country of residence and could receive compensation according to the law of their country of residence. It would be a good idea if this were looked at again.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (SK) As draftsman for the Committee on Women's Rights and Gender Equality I would like to thank Mr Bowis for his close cooperation and our many discussions when preparing this report. I also wish him all the best.
The report directly relates to patients' rights and European lawmakers here must ensure that equality is applied consistently to the provision of healthcare for women and men. Any form of gender-based discrimination whatsoever practised by healthcare facilities, insurers or state officials is unacceptable. The danger of the proposed system is that cross-border healthcare, which implies a form of preferential treatment, will mainly be used by financially better off citizens.
One way to solve the situation is through the possibility of inter-regional cooperation. Cross-border regional agreements between financial establishments and healthcare facilities should help to harmonise patient requirements, the stability of public finances and particularly the priority of the state to ensure that its citizens remain in good health.
on behalf of the PPE-DE Group. - Mr President, since 1998 the European Court of Justice has determined that patients have the right to be reimbursed for health care received in another Member State. This report, on the back of the draft proposal from the Commissioner, clarifies how to apply the principles set out in those ECJ cases.
I welcome John Bowis's excellent report and his skilful resolution of the many legitimate concerns that were with the original draft proposal. The report is based on patients' needs and not patients' means. The definitions of hospital care and prior authorisation have been discussed and, I understand, agreed with Council and Commission. Quality standards will remain a Member State competence, while safety standards a European-wide one. One-stop-shop equivalent sources of patient information will be essential in every Member State to allow informed choices by patients, and the provision of mutual recognition of prescriptions, I think, will be a very important add-on to this piece of legislation and must follow on quickly.
While health services were initially included in the draft proposal of the Bolkestein cross-border services proposal, it quickly became apparent that a stand-alone directive on this most important issue of health - which has ramifications for all aspects of health care in our 27 Member States - was needed. Patients will always prefer to receive health care close to where they live. Currently, only one percent of our budgets are spent on cross-border health care. Let us keep this in perspective.
However, when circumstances dictate, it can be beneficial to receive health care in another EU country - notably in border regions, whereby the nearest health facility, for example, may be in another country, or where there is more expertise available, for example in the case of rare diseases, or a particular care or treatment could possibly be provided faster in another country. I must fully acknowledge that the general competence in health policy and financing of health policy remains, and will continue to remain, at Member State level.
I have one single point to make on the Trakatellis report. There is a lot of concern and misinterpretation on Amendment 15, and I welcome the opportunity that the split vote will allow to vote against the concept of 'eradication' of rare diseases, which has caused a lot of concern. I will, however, be supporting the rest of the amendment and the excellent work done by my colleague Professor Antonios Trakatellis on rare diseases.
on behalf of the PSE Group. - (DE) Mr President, first of all, I would like, on behalf of my group, to wish Mr Bowis a speedy recovery. I know that he was working hard in the committee until the last day of the vote, and I hope, now, that he recuperates after his operation and gets well soon and that we will be seeing him here again before the summer recess.
Allow me to start by saying that my group thinks this is a very good report. We can see that the Commission's proposal has been thoroughly improved by numerous amendments from the Committee on the Environment, Public Health and Food Safety and by compromises that we reached together. Commissioner Vassiliou, you and your team produced good work, but there was scope for improvement, and we have succeeded in improving it.
We have managed to ensure that all patients will now know that they have rights in the European Union just like everyone else does. They can move around, just as is self-evident for every worker, every student and for goods, services and other things. Patients, too, are to have their rights in the internal market. That is what this legislation lays down, and for that reason we welcome it unreservedly.
We must also point out, however, which areas of the report we particularly approved of. These include, for example, the fact that patients are to be granted free movement for non-hospital care. We also think, however, that the Member States should retain the competence for their healthcare systems. They should be able to plan for their hospital care, their specialist care, and their investments in the Member State in question should be affordable. We do not seek to take away this authority, this competence, from the Member States. Nor do we want them to be bled dry. It is therefore right for there to be prior authorisation for certain kinds of treatment. This, too, is something that my group is very happy to give its full backing to, and I will return to this issue at the end. This is a good approach, which is something that characterises the report as a whole.
One thing that I very much welcome, on a personal level, is the fact that there are to be reference networks at long last. How long have we been demanding that it must be clear where in the European Union best practice is taking place? Where are treatments being performed best? Where are they being most successful? Which team in which hospital in which Member State has news to report? At the moment, this is left to chance. Perhaps a small part of the scientific community knows about it, but not every local doctor. The fact that we are able to improve this situation through the advent of reference networks is a great achievement. These sources of information will enable every patient in every Member State to drop in or call up and ask, 'What are my rights?' They will be told in their own language what their rights are and, where they have a problem, they will get an answer. This is a positive development.
As I reach the end of my speaking time, I must also mention those areas that the majority of my group find regrettable. For the vast majority of my group, this involves two items that are critical for us and for our voting behaviour today. The first of these is that we want to see a dual legal basis. We need to use the health article, Article 152, in order to ensure that the message that we are sending out to the world is that this is an issue of health policy as well as of freedom of movement. We need this, and it is a condition of our support.
Furthermore, we are convinced that prior authorisation, as set out in Article 8(3), is inadequately defined. If we are unable to obtain an improvement in this through the amendments that have been tabled, my group will not, unfortunately, be able to bring itself to vote through this report, which is something that I personally regret, although perhaps this will act as a spur to do better at second reading if we do not make enough ground today.
on behalf of the ALDE Group. - (NL) This directive is about patients. I cannot emphasise that enough, since we have, of course, been talking about a great many other things in the context of cross-border healthcare: the free movement of medical services and what to do regarding the market in healthcare. That is expressly not what we are talking about now.
We are talking about a pragmatic approach. How can we make the system such that patients benefit from it? And if we do not do that, who will? Patients are in such a weak position. You do not want sick people to have to engage in a battle with cold healthcare bureaucrats, who look at health policy on their spreadsheet, on their computer with its figures and statistics. That must not happen.
That is why this is also a social directive. Cross-border care has, of course, long been possible for anyone who can pay for it, but something needs to be done also for those who cannot pay. That is what we are talking about here today, Mr President.
It is also for these reasons that our group attaches importance to prior authorisation, which is naturally a crucial element here, Mrs Filipiová. I very much appreciate, by the way, that the Council is present here today. Prior authorisation is to be in place not in order to make cross-border care impossible - absolutely not - but, rather, in order to avoid seriously undermining the national systems. We agree with that and we are going further in this matter than we would perhaps normally have done. A compromise is therefore necessary. We consider that there must be exceptions for rare diseases or life-threatening situations on waiting lists. We would like to set down the definition of hospital care on a European level and not separately for each Member State, quite simply in order to give legal certainty to patients and to ensure certainty within the national systems.
Moreover, we are of the opinion that patients who are already so ill should not, if something goes wrong, have to engage in lengthy legal proceedings; instead, a European ombudsman system for patients should be put in place.
On the Committee on the Environment, Public Health and Food Safety we have of course had a disagreement about this, and I call on all Members on the left to just set ideology aside this time and ensure that we adopt a good directive for patients and take a pragmatic approach. I have listened with great respect to what Mrs Roth-Behrendt said here on this matter.
Finally, many thanks indeed to the rapporteur, Mr Bowis. He has done terrific work and I sincerely hope he gets well soon.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, today we are approving a directive of considerable importance, a directive that concerns patients - as has already been pointed out - and all European citizens. On the very eve of the European elections, all European citizens can see, once again, how Parliament can have a positive effect on the life of each of them.
The Charter of Fundamental Rights of the European Union establishes the right to healthcare and, with this directive, we are now giving substance to that right. It is an issue that concerns a huge number of citizens: a recent Eurobarometer survey showed that today 50% of European citizens are prepared to travel to receive treatment abroad, in the hope of finding better, faster treatment for their illness, and 74% of citizens feel that when they go abroad for treatment, this should be reimbursed by their own Member State.
The area is currently governed by national laws, and citizens are poorly informed with regard to the options, reimbursement and possible treatment abroad. Indeed, today only 4% of European citizens are treated abroad. The European Union has uniform regulations only in cases of emergency healthcare treatment received abroad on the basis of the regulation on the European health insurance card.
Today Parliament is granting European citizens' request for health protection, and in the field of healthcare Europe is preparing to do away with borders and to enable all patients to choose where they receive treatment.
Mr President, the directive we are dealing with today must above all be seen as a complement to the cooperation that has been in existence for three decades between the Member States and their social security systems.
Today, in my country, Luxembourg, more than 30% of healthcare is already provided outside its borders and, moreover, the case of Mr Bowis, to whom I wish a full recovery, is a perfect example of the correct use of the existing regulation, as he was admitted to hospital in Brussels as an emergency case. He has been well cared for and, for a British citizen, there is no problem about reimbursements.
What, therefore, does this directive need to improve? It must firstly improve the information given to citizens: information on the services offered, information on the centres of excellence which Mrs Roth-Behrendt has explained so well and, above all, information on the quality of care. I believe that many member countries, including my own, have to make progress on quality criteria and on quality of care information. In addition, of course, if I am abroad and things go wrong, I need to have a place that I can turn to.
All that is well regulated in the current text, but we think there are three things that have to improve. Firstly, we believe that a system of prior authorisation for hospital care has a twin advantage: firstly, it is a big advantage for European citizens because they will know exactly when they will be reimbursed and the care will be also pre-financed. Moreover, this allows the planning of major hospital infrastructures, since a good health system will not be created by the invisible hand of the market. It has to be planned.
The Group of the Greens/European Free Alliance's second demand concerns a twin legal basis, because we do not want healthcare to be considered as a market. It must be very clear that the system is organised, above all by the Member States.
The third point relates to rare diseases: we want specific legislation because this is too important, and we would be deluding Europe's citizens if we were to say 'go and look somewhere in Europe, and it will be taken care of'. We want specific legislation. Thus we do not want a Bolkenstein II, we want a text that gives legal certainty and that serves the majority of Europe's citizens.
on behalf of the GUE/NGL Group. - (NL) I too wish to offer my sincere thanks to Mr Bowis. He has worked very hard on this report and I hope that he will get well soon.
However, I must say that the European Commission is trying, under the misleading term of 'patients' rights', to introduce market principles into healthcare for all of Europe. It goes without saying that my group is in favour of more rights for patients and of patient mobility in border regions. We, ourselves, go much further. We consider that everyone, rich and poor, has a right to adequate access to high quality healthcare.
I have serious problems, however, with the fact that the proposal is based on the article on the internal market, which in itself indicates that economic interests come before the interests of patients. Furthermore, the proposal is superfluous. For the reimbursement of costs is already settled. The fact that some insurers and Member States do not observe these arrangements must be handled better.
The proposal also deals unevenly with a matter that falls within the competence of the Member States, the result of which is that people with a fat wallet have access to better care. The proposed system of compensation and costs, in accordance with the rules of the home country, introduces a form of patient mobility that is contrary to the principle of equal access for everyone to healthcare. The proposal also holds a great risk that soon it will not be the patient who has the right to seek treatment abroad, but rather insurers or Member States who will be able to compel patients to go to the cheapest provider. It will thus be an obligation instead of a right of the patient.
Given that we have 27 countries with 27 different health care systems, the Commission's proposal, based solely on Article 95 - the famous harmonisation article - will lead to the dismantling of the national healthcare systems and thus remove the responsibilities from the Member States. We favour taking equal access by the patient as the starting point, and not giving the market a greater role in health care.
on behalf of the IND/DEM Group. - (DA) Mr President, one consequence which the Patient Directive in its current form might have for the healthcare sector is to make it very difficult to control public spending. I would, therefore, ask that we vote in favour of Amendment 122, which deals with prior authorisation. I think that it is imperative that all citizens have free and equal access to treatment, in due turn and according to their need. This means that the doctor should be the one to decide which treatment you get - and when.
Unfortunately, this directive illustrates a very clear trend, one whereby we are all being transformed from citizens into consumers. Instead of being citizens in a society which is based on the principle of reciprocal obligation, we have become consumers in a large internal market. However, being a citizen means being a human being and we are all citizens, just as surely as we are all human. But, as consumers, we are reduced to being the objects of a marketing campaign. This means that we are objects, rather than subjects. Patients should be subjects, not the objects of a marketing campaign.
Mr President, I join in sending best wishes to our rapporteur, wishing him a speedy recovery and return.
Obtaining the best service for our constituents is, I am sure, in the interests of us all. However, for me it is vital that this directive get the balance right between freedom of movement versus patient safety and accountability. I have no interest in promoting medical tourism and believe, therefore, that national autonomy over regulatory aspects must be protected and that we must avoid a harmonisation of standards to the lowest possible denominator. We must also guard against increased pressure on local services to the detriment of indigenous patients, and that is particularly relevant in areas where there are specialisations which people would seek out.
Moreover, the issue of follow-up care after foreign treatment must be adequately addressed, because I have concerns that services such as physiotherapy and others could be overstretched because of follow-up care demands.
Mr President, I wish to warmly welcome the report by my esteemed colleague, Mr Bowis, on patients' rights to cross-border health care. I regret that Mr Bowis is not present with us in the House this morning, and I wish him a speedy recovery from his illness.
It has been an honour for me to play my part in working to improve patients' rights to cross-border health care. I myself am a beneficiary of cross-border health care. I was lucky enough to be able to afford to pay. Now I want those who are not as lucky as I was to be able to benefit from the right to travel to receive health care without having to worry about costs, fully informed as to their rights and as to the quality of care they can expect to receive.
The issue of patients' rights to cross-border health care has been debated and promulgated through the European Court of Justice in the past number of years. It is thus timely and appropriate that we, the representatives of the people, define clearly and unequivocally for the people patients' undeniable right to access high-quality health care, regardless of their means or their geographical location.
We should also have the right to access high-quality health care close to home. However, we also need to recognise that this is not always possible, especially in the case of rare diseases, where treatment may not be available in the patient's Member State of affiliation.
If we need to travel abroad for health care, we should not have to go through any uncertainty as to our ability to foot the bill for what is often expensive treatment. Therefore, I am delighted that this uncertainty and confusion has been cleared up once and for all. Once prior authorisation is given in normal circumstances, patients will be liable only for the cost of treatment above and beyond what it would have cost them should they have received the same or similar treatment at home.
Information about quality and standards of care in other Member States is another important factor for those of us who may need to travel abroad for treatment. We have worked hard to ensure that this information will be available to patients should we have to or wish to travel for treatment. The national contact points proposed in this document are thus one of the key innovations and will play a huge role in helping and facilitating patient mobility. I welcome this report and I hope it will get through today.
(IT) Mr President, ladies and gentlemen, Mrs Roth-Behrendt did an excellent job of explaining our group's position and, in particular, outlined perfectly why we very much appreciate how much ground has been covered in improving this text. She also made it clear, however, how important it is to go the last mile, namely a dual legal basis and a clearer and stronger rightful possibility for Member States to have prior authorisation with regard to hospital treatment.
So, in short, let us not keep having this discussion, since we are very familiar with this directive, having discussed it for months. I would like to ask two particularly political questions, since it is decision-making time. The first question is to Commissioner Vassiliou: exactly what does the Commission think about the dual legal basis? Secondly, I am addressing in particular the Group of the European People's Party (Christian Democrats) and European Democrats - I am sorry that my friend John Bowis is not here, as we solved a great many issues during this parliamentary term with him as coordinator of the main groups of the Committee on the Environment, Public Health and Food Safety, and I too, of course, wish him a speedy recovery - I would ask the PPE-DE Group and also, I think, the Group of the Alliance of Liberals and Democrats for Europe: do you consider it better to proceed to the second reading without the vote of the Socialist Group in the European Parliament? Without a large majority?
I therefore call on you to give serious thought to Amendments 116 and 125 on the dual legal basis and Amendments 156 and 118 on prior authorisation. If these documents are approved we will vote in favour; it will not be possible any other way. It is up to you to consider and choose the outcome you want to see.
(DA) Mr President, we are in the midst of a European election campaign - an election campaign in which we have to forge a closer relationship with European citizens. Here we have a piece of legislation which does forge a close relationship with European citizens. Let us seize this law and put the patient centre stage. As one of the rapporteurs for the Group of the Alliance of Liberals and Democrats for Europe, my focus group is a man of a type which all of you will recognise from constituencies. I come from a country in which, whenever I go to the supermarket, I see a man riding a moped with a wooden box on the back. This man is at the heart of patient mobility, because everyone should be able to travel abroad and receive treatment, if they so wish, regardless of their pay packet or savings. Those patients who want to travel are, in fact, quite few in number. It is only those who are desperate who travel abroad.
However, just because my man on a moped is actually able to travel does not mean that he should have to spend his own money on travel. Fortunately, there is broad agreement in the House that the individual patient should not have to pay out of his own pocket. This is truly an improvement on the Commission's proposal. The ALDE's core amendment has been to appoint a European Patients Ombudsman. Thank you for endorsing it. The precise role of the Patients Ombudsman will be to ensure that the EU citizen, the patient, is able to exercise the right conferred on him or her by this piece of legislation. The ball is now in the Council's court. It is now in the court of the ministers who constantly tell us that we must get more in touch with EU citizens. But what I am saying is that the EU must get more in touch with EU citizens. Here is a case which is being handed to you on a plate. Seize it! Let us not waste this opportunity!
(PL) Mr President, defining patients' rights in cross-border healthcare is an urgent task. Patients have the right to know the basis on which they will be given medical help, irrespective of whether they are travelling and unexpectedly need help, or whether because of difficulties in getting access to specific medical services in their own country they decide to travel to healthcare facilities in another European Union country.
They should be informed about possible charges which they will have to pay, and also of the possibilities of prefinancing. They should also be guaranteed access to reliable information about the quality of the services available in recommended healthcare facilities. I am thinking here of reference networks and information points. Patients should be guaranteed information on their rights in cases of harm arising as a result of improper treatment, and also information about mutual recognition of prescriptions. Monitoring of cross-border healthcare will be useful in assessing the situation in this area. I would like to wish Mr Bowis a speedy return to health.
(DA) Mr President, I should like to thank Mr Bowis for doing an excellent job in conducting these not-so-easy negotiations. One of the difficult issues has been help for patients with rare diseases - a topic which we will be discussing here in the latter part of the morning. We all want to give these patients the best treatment options available and, naturally, we see that close European cooperation in this respect will bring us huge benefits. However, it will be of no help whatsoever if we merely let patients travel across Europe, without empowering their countries of origin to control such travel, both medically and financially. If the text is adopted in its current form, it will give all patients suffering from a rare disease the option of travelling abroad and receiving any treatment whatsoever, which their country of origin then has to finance. However, how do we control spending and how do we ensure that patients do not receive inappropriate or excessive treatment? After all, they are at the mercy of their care providers. They also run the risk of coming into serious conflict with their countries of origin, which may refuse to pay up, under the excuse that the disease which they suffer from is not rare enough. We have not yet reached any agreement on how to identify that section of the patient population. We would vastly prefer a separate piece of legislation in this area so that we are able to help people with rare diseases in the optimal way possible.
(EL) Mr President, I too should like to wish our friend John Bowis a speedy recovery and all the best and, at the same time, to thank him for his hard work.
I want to start by saying that we have no objection whatsoever to cross-border healthcare. On the contrary, we recognise that the Member States need to make use of the powers granted to them under Article 152 of the Treaty on European Union. Unfortunately, this directive is based on Article 95 and I am waiting for the Commissioner to clarify the legal basis to us.
We do not want a policy to be applied which favours financially privileged patients to the detriment of the lower social classes. Mr Maaten is not here, but I do not think that it is 'ideological inflexibility' to say that we may end up with twin-track health care.
Our objective must be to provide equal healthcare, without intervention on the part of the European Union in social security systems and without aiming to commercialise the health sector.
(PL) Mr President, the regulation of the opportunities for receiving treatment in other Member States of the European Union, which will come into force following adoption of the directive on the application of patients' rights in cross-border healthcare, will result in Community intervention in healthcare systems, in contravention of previous provisions. In addition, opportunities for treatment will be created, especially for wealthy patients, and at the same time access to healthcare will be obstructed, especially for patients in poor Member States. The strategy of granting special privileges to the elite in terms of access to high quality healthcare is currently being pursued by the liberal government in Poland, and this is leading to the privatisation of state healthcare facilities and is depriving most of society of the opportunity to receive treatment. Irrespective of the opinion of the Court of Justice, human health should not be a marketable commodity, but an inalienable right which must be guaranteed by state health services in accordance with the principle of respect and protection of the right to life and health, and the inalienable worth of every human being.
(DE) Mr President, pension claims, unemployment insurance and sickness insurance - nearly 25 years after the advent of the Schengen Agreement, social provision is still limping along behind it. Holiday visitors are often brazenly exploited and have to pay exorbitant bills locally that are then either only partially reimbursed or not reimbursed at all when they return to their home country within the Union.
The European Health Insurance Card is often not accepted, unfortunately, while the settlement of payments between the Member States does not really work. Particularly in times of tight budgets, however, the patient must be put more at the centre of healthcare provision. To that end, patient rights must, of course, be strengthened. Whether a patient in a medical emergency is able to get prior authorisation for the reimbursement of costs for hospital treatment must be viewed as doubtful. If we are constantly economising on medical staff due to cost pressures, then I would say our healthcare system is heading in the wrong direction. Better cooperation makes sense, therefore, but it absolutely must not be allowed to degenerate into a bureaucratic obstacle race.
(HU) 'He that is good with a hammer tends to think everything is a nail' goes the saying. This describes my sentiments too about the current crisis: I see growth and recovery in everything.
I think that this legislation will open up a range of opportunities for us. Apart from revolutionising health care, it may also give new impetus to the creation of jobs and economic development. Introducing patient mobility will not only have an impact on healthcare. It may have a beneficial impact not only on the host country's cultural offering, but on its restaurant trade too. In fact, it may lead to the creation of thousands of jobs in the hospitality sector as well. This would result in an increase in revenue not only, and certainly not primarily in the healthcare sector, but in related services.
Similarly, the financial services sector can also look forward to growth. Indeed, operating the new system will also require a large number of clearing houses, healthcare brokers, advisers, insurance experts, interpreters and translators. During the rehabilitation period, the entire 'medical tourism' chain would gain from this benefit. The main advantage offered by this regulation is that it provides a win-win situation. For instance, if a Member State does not want its citizens to enjoy this new opportunity, they will improve the level of their own healthcare service and waiting times. If a Member State attracts patients from abroad, this brings in money to the country and the healthcare sector, resulting in a rise in the level of patient care in that country.
As a Hungarian MEP, I can see an exceptional opportunity in promoting 'medical tourism' based on patient mobility in Europe. Numerous patients are already coming from abroad for treatment in my country, but there has been a fair amount of confusion on the issue of insurance. Things have largely depended on the sending country's very latest regulations. I am sure that this regulation will improve the quality of each of our lives. I wish Mr Bowis a speedy recovery. Incidentally, he too had previously received a lengthy period of treatment in Hungary. I also offer my congratulations on this legislation. It will give me great pleasure to support this excellent document.
(NL) The most important thing for a good healthcare policy, dear Members, is that everyone should be able to obtain good and affordable healthcare, preferably close to home. But if only 1% of patients go abroad for treatment, this is entirely because of uncertainty about quality and about reimbursement.
That is precisely why this directive is good news, above all for people in border regions, for patients on long waiting lists, for people with conditions for which better treatments are available abroad. Yet the right of these patients to be treated abroad should not threaten the possibility for Member States to properly organise and finance their own healthcare provision, since that is necessary to guarantee healthcare for everyone. That is why Parliament does well to draw a number of red lines. I will name three of these.
First, this directive rightly regulates only the mobility of patients and not of healthcare workers. The aim cannot be to create a market for healthcare services. On this point, the report is perfectly in order.
Secondly, the Member States must be able to decide for themselves on the healthcare they provide and what can be reimbursed. This is handled very well in the directive.
Thirdly, the reimbursement of ambulatory care must be simplified, but in the case of hospital and specialised care, Member States must obtain prior authorisation since that care is expensive. A country that wishes to guarantee healthcare for all must be able to plan for care in this way. On this point, Mr Bushill-Matthews, the report falls short: it still sets too many conditions for prior approval, making it difficult for Member States. I wish to lend my support to those of my colleagues who have made clear that this is truly a crucial point for my group if it is to be able to approve this directive.
Finally, I would like to speak up in favour of a dual legal basis, for healthcare is indeed a public responsibility of the Member States towards their populations, and thus cannot be simply left to the free market. I hope that these two red lines will make it to the finish line.
Mr President, why should a patient have to lose their sight while waiting for a cataract operation in the UK, for instance, when it could be done quite easily in another Member State? Why should a person waiting in agony for a hip replacement not be able to take advantage of the lack of waiting lists in other Member States - sometimes at a lesser cost to the country of origin? And why do some heart patients needlessly have to wait months for surgery to unblock arteries? If a clinician advises treatment and this cannot be provided at home, then we do need a legal framework to ensure that they can seek it elsewhere.
All too often - as has been said already - it is the poorest people who face discrimination and inequality in access to health care. That is why I am delighted that the rapporteur has accepted my amendment to make it clear that Member States have a responsibility to authorise and pay for treatment in another country.
We must not restrict cross-border health care just to those who can afford it. Neither must we exclude disabled people, which is why I am delighted that many of my amendments on this point have been accepted. The rights and safety of patients must come first. That, again, is why I am pleased that the rapporteur supported my amendments on the regulation of health professionals. I would remind Members of this House that these proposals build in safeguards to what is already a right for EU citizens under a European Court judgment a few years ago.
Finally, I would like to wish John Bowis a speedy recovery. His experience shows the importance of cooperation between EU Member States.
Mr President, I have had a problem with this directive for quite some time, because the title does not actually reflect what is going on within the directive. Some of the speeches we have heard today about job creation schemes etc. reinforce my concerns. A lot of the issues involved are, as we know, issues about choice and payment, and this is therefore as much about social security as it is about health care.
This week, we actually updated the regulation that is the part of our system that already ensures cooperation and already ensures that, if there is an urgent need, health care cannot be refused in another Member State. I would urge Members to read what that regulation now says.
This directive is about choice. It is about money following patients' choices, and I would urge people not to confuse the two different systems, as certain of the amendments do. In my opinion, because we have these two different philosophies we also need a double legal base.
(SV) Mr President, the whole basis of this report is wrong. It is based on Article 95 of the Treaty, which guarantees market freedom and hence does not relate to public health or to patients. The right to good healthcare in all Member States should be a high priority, but instead the Commission's starting point is a market in which healthcare is treated like any other commodity. This directive gives priority to those citizens who can pay large sums of money for travel and accommodation and those who have a good knowledge of, and contacts within, the health care bureaucracy. It is about high-earners and the well-educated, not about those with the greatest need.
Some people may think that the amendment tabled by the Committee on the Environment, Public Health and Food Safety to the effect that Member States should be able to give prior authorisation before the care is carried out is a good one. However, the problem is that this is full of restrictions, and a huge burden of proof is placed on Member States in order for them to provide this. Public planning will be made more difficult and the national healthcare system is at risk of being drained.
It will ultimately be the Commission and the Court of Justice that decide whether the Member States' prior authorisations are proportionate. If the directive is based on Article 95, which relates to the market, it will be the market and not good healthcare that is the governing factor.
(NL) Over the past few months, hard work has gone into this report on patients' rights in cross-border healthcare. I thank the rapporteur, Mr Bowis, for all the work he has done and wish him a speedy recovery.
Cross-border healthcare is a fact, and patients' rights need to be protected in this regard. We must take care, however, that this does not go too far. Healthcare must be left up to the Member States. Collaboration at EU level must not be at the expense of the quality of care or of the principled ethical choices made by Member States. Ethical diversity must be safeguarded, and thus I am glad that this question is addressed in the report.
I find the legal basis a very difficult point. I consider it unfortunate that Article 95 has been chosen for this purpose. The Committee on Legal Affairs also gave that advice. In my view, this goes against subsidiarity in this area of policy and makes it difficult for Member States to make independent choices without the Court of Justice intervening.
(FR) Mr President, on 2 July 2008, the Commission presented a draft directive on the application of patients' rights in cases of cross-border care, in an effort to overcome the existing barriers.
This issue is a priority for all Member States. However, not all have the resources to guarantee a given level of quality and safety to patients, whether at the care level or even at the level of the professional quality of practitioners. It therefore seems necessary to specify the responsibilities of the Member States in this area.
Faced with the diverse methods of organising care systems in the Union, we must not lose sight of the fact that health must remain an essentially national competence, and that every State is free to define its own health policy.
However, taking into account the mobility of European workers - although this accounts for only 3% to 4% of citizens and slightly less than EUR 10 billion a year - many uncertainties remain about the quality and safety of care, patients' rights, data protection and means of redress in the case of harm.
However, we are unfortunately heading towards an inevitable downwards harmonisation, and it is in this respect that we will remain extremely vigilant in our support for this report, in order better to defend our fellow citizens' social acquis.
(ES) Mr President, firstly I would like to show my appreciation for Mr Bowis's endeavours to secure broad agreement on this issue, and to send him our best wishes for a speedy recovery.
The draft document that we are going to vote on will mean a great step forward, since the Member States are embarking on a joint health care project. It deals with a very complex issue given that, in the European Union, health is a competence subject to the principle of subsidiarity. However, with this draft document, we have broken down that barrier, and we have done it because of the need to look after patients.
This is a great achievement indeed, given that, without going into considerations of the legal base, this directive recognises the unquestionable rights of patients and opens up a new range of possibilities for them to access better treatment.
It is a directive designed for patients and about patients.
It is a very complex directive that certain countries such as my own are distrustful of, a directive in which we are dealing with a universal health system for more than a million Community citizens.
In this respect, health systems such as ours quite clearly demand recognition of the fact that a visiting patient should not have more rights than an indigenous patient from the Member State where treatment is taking place.
For this reason, we have introduced an amendment to be included in the proposal, which insists that patients who travel from other Member States must comply with the rules and regulations of the Member State where treatment is taking place, especially with regard to the choice of doctor or hospital.
In this way, we are all quite clear that a situation whereby patients come in from other Member States, must not lead to any discrimination against citizens of the Member States where treatment is taking place.
Neither can we grant the right to unlimited travel for patients.
We also support the proposed exclusion of organ transplantation from the scope of this directive.
To conclude, I feel that we have taken an important step forward, and for this reason, the Group of the European People's Party (Christian Democrats) and European Democrats supports this directive, although we do believe that it should have gone a bit further, specifically with regard to the position of European citizens who reside in other Member States, and especially those who suffer from chronic ailments.
(PT) Mr President, my colleagues, Mrs Roth-Behrendt and Mr Sacconi, have already very clearly explained our group's position. Accordingly, we feel it is essential to alter the legal basis.
Commissioner, healthcare is not a good. We do not therefore understand why the Commission has not included Article 152 of the EC Treaty. It is also essential to request prior authorisation for hospital and specialised care in order to protect patients. Only with the obligation for prior authorisation can safe and high-quality care be ensured.
I will end by wishing Mr Bowis a speedy recovery. His case proves that cross-border services are already functioning without this directive.
. - (ET) Mr President, ladies and gentlemen, lawyers have a saying that where there are two lawyers, there will be three opinions. I do not wish to cast doubt upon European Court decisions, but I cannot agree that lawyers have until now decided over the policy on patient mobility. All medical assistance, regardless of its distinctive features, falls within the scope of application of the Treaty establishing the European Union.
Indeed, the objective of the programme of social measures approved by us last year will not be realised unless we pass a significant part of it, i.e. patients' rights in trans-border health care. It is our duty as elected representatives of our people to create legal and political security in this very important area. The directive under discussion will not abolish inequality in Member States' health care upon passage, but it is a big step towards fairness and equal rights of patients.
It is unacceptable that we theoretically confirm fairness, but in practice we disregard it due to domestic financial restraints. No matter how justified they are, financial restraints cannot legalise the disregarding of patients' rights or endanger patients' rights. In conclusion, I would like to thank rapporteur Mr Bowis for his responsible and very competent work.
(IT) Mr President, ladies and gentlemen, I should first like to send John Bowis my sincerest best wishes. The litmus test of this directive is its legal basis.
If it is a matter of guaranteeing everyone the right to receive the best treatment anywhere, what does the legal basis of the market have to do with it? The right to health should form the legal basis. What is more, the right to health should above all provide for the right to receive the best treatment in one's own country, which would be subject to European quality standards, not hiding behind subsidiarity.
If the market forms the legal basis, however, you might think that it is intended to Bolkesteinise health and look after the interests of insurance companies or those who want to profit from health.
It therefore beggars belief that parliamentary amendments even on the key issue of the legal basis risk being deemed unacceptable, and that calls for an essential clarification also from the Commissioner before the vote takes place in this House.
Mr President, a great deal of work has been done to ensure that people who are sick get the treatment they need, wherever they are, whoever they are.
Unfortunately, a great deal of work has also been done to ensure that they do not get that help. In this directive, prior authorisation by health authorities, rather than medical diagnosis, cuts out patients' rights. It puts us back where we started. Prior authorisation is the reason patients went to the European Court in the first place, and the Court's judgments are the reason we are here today with a directive.
Now we are back where we started: death by geography will remain the rule. Health authorities, like those in my own country, Ireland, will again be able to deny authorisation to travel for treatment under this directive, just as they do under the current E112 that we set out to improve.
(NL) Mr President, first of all, my very best wishes to Mr Bowis. In this directive, the patient is at the centre, the vocal citizen who can and also wants to opt for the best treatment, preferably nearby, but if it is farther away, then also afar.
For this legislation we have to thank the very brave citizens of the European Union who turned to the Court of Justice in order to obtain good treatment and care in another Member State when their own country let them down. The Court declared that they were right. Today, we are setting down in law what the Court of Justice decided, and we are also formulating the specific conditions under which the right to cross-border care can be achieved for the vocal citizen.
Mr President, this directive is fantastic news for everyone living in border regions, fantastic news for people with rare diseases, fantastic news for people facing waiting lists because, by September, their hips will give out. These people now have a choice.
We have made better arrangements for information, we have defined the rules for reimbursement more precisely, and we have laid down the European reference networks that ensure that the quality of care will be improved. We have provided for dispute resolution via an ombudsman, although there were other options as well. I would refer to the Dutch model of dispute resolution in healthcare that was launched recently. We have the option of using trial regions, and we in the border region of Limburg, where I come from, would be glad to take part. We have also noted that the healthcare systems in the Member States have been left unchanged. Citizens are given the right to choose, and I consider that freedom of choice to be very important.
(ES) Mr President, Commissioner, ladies and gentlemen, I would like firstly to thank Mr Bowis and the shadow rapporteurs for their work and wish Mr Bowis a speedy recovery.
I believe that this directive has been an attempt to develop a broader legal framework than the current regulations, which already protect the rights of citizens to receive healthcare in other Member States, by incorporating the case-law of the European Court of Justice. However, it does not achieve this, since it generates more legal uncertainty with two channels for mobility that are not mutually exclusive: the regulations and the directive. Furthermore, since there is no clear definition of fundamental rights, such as the portfolio of services, social security benefits, or the necessary, indeed indispensable, prior authorisation; it only has one legal base, which is the internal market.
Ladies and gentlemen, it is unacceptable that such a basic universal principal as accessibility to healthcare should be established solely under the rules of the internal market. This may undermine the healthcare systems in many Member States, and furthermore, we are not giving a true response to our citizens as regards this fundamental right, to which we are all entitled.
(DE) Mr President, ladies and gentlemen, in ruling that patients have a right to be reimbursed the costs of treatment carried out abroad, the European Court of Justice has given us a clear mission. In this regard, Commissioner Vassiliou, the Commission proposal is excellent. It is a proposal worth standing up for. I regret what has gone on in this House with regard to this directive over the last few weeks. The spectres of the market have been evoked and absurd connections to the Services Directive have been created. Some of the amendments - and I say this as someone who grew up in the former German Democratic Republic - make my blood run cold. One example states that Member States may take appropriate measures to stem patient flows. What manner of people are these? It would seem that new Iron Curtains are to be put up. It is all the more remarkable that such proposals should come from the Group of the Greens/European Free Alliance, of all people.
We are talking about social Europe, something that we talk about a lot these days - Members from the Socialist Group in the European Parliament, in particular, like to do so. This lunchtime we have the opportunity to pass this acid test and make it clear whether, for us, this is about patients' rights or whether we prefer the blinkered perspective of the national healthcare bureaucracies.
(NL) Health is becoming increasingly important in Europe, and I think that patients clearly expect greater certainty about their rights, but they also expect correct and sound information. This proposal regarding patient mobility thus comes none too soon. We have all been waiting a long time for it. It is regrettable, therefore, that the man who devoted a large part of his career to this matter must now himself be absent for health reasons, and I wholeheartedly join in expressing good wishes for John's speedy recovery.
I wish to concentrate primarily on a number of positive points that are in the interest of the patient. The establishment of a point of contact in the patient's home country where the latter can turn for all types of information, as well as of an ombudsman for patients, and certainly the increase in scale thanks to better cooperation between the Member States, definitely offer added value to patients, in particular to those who are suffering from a rare disease.
I think that, for the vexed question of prior approval for hospital care, a very creative compromise has been reached that is to the advantage of both the patient and the health insurer. Yet in order to keep the reverse phenomenon, that of an excessive in-flow, under control, and that is important for my region of Flanders, the report explicitly states that a hospital can never be compelled to accept patients from abroad if, as a result, its own citizens may be faced with a waiting list.
As a resident of a border region between Flanders, the Netherlands, Germany and Wallonia, I am very pleased with the request to the Commission to designate certain border regions as trial areas for innovative projects relating to cross-border healthcare. I think that the results of such a trial will be very informative for other regions. I hope that the Euregion can serve as an example in this regard.
(NL) I will begin with a word of thanks to Mr Bowis for his very energetic and dedicated efforts on behalf of public health and patient mobility, and I would like to wish him a speedy recovery.
Healthcare is a national competence, but there are points of contact with Europe. Patients are aware of the treatment possibilities in other countries and wish to make use of services in other countries. That is certainly the case for patients in border regions or where there are long waiting lists in their own countries.
There is nothing wrong with seeking care and treatment in other countries, but the practice does need proper regulation. First, there should be no forced health tourism. It should not be the case that insurers pressure patients to go elsewhere to receive cheap care.
Secondly, there must be some minimum quality guarantees. Anyone who has patients treated abroad must provide good information and be sure that the quality is what it should be.
Thirdly - and this is very important - Member States must reserve the right to demand prior authorisation. Health is not a free market. In order to maintain our services, planning is necessary and hospitals must know what kind of patient streams they may expect.
As far as I am concerned, the most important thing is that this directive will contribute to ensuring that it is primarily treatment methods that cross the border. There is great inequality between Member States, but that is not something you can solve by sending patients across the border, but precisely by exchanging treatment, and in this regard, too, this directive can make a contribution.
- (CS) Minister, ladies and gentlemen, for some years I have been criticising the fact that the European Court of Justice determines the right of patients to the payment of expenditure abroad. The Court guarantees that citizens do not have to wait for authorisation from their health insurer and that they can go straight to a doctor when they need to and that they have a right to the reimbursement of at least the cost of treatment at home, as this should not be a barrier to the free movement of persons. This is in the Treaties but the socialists have been fighting against this right for five years. In the meantime governments have lost further cases with their citizens. We have heard hundreds of times from lobbyists about the risk of insurance companies collapsing. They are afraid that patients will travel to countries where they will not have to wait months or years for an operation like they do at home. Patients will therefore have to obtain prior authorisation from their health insurers before receiving costly treatment. However, both patients and doctors throughout the EU need a simple rule for when they must request authorisation. Therefore I do not support the proposal to create 27 definitions of specialised and costly care for this purpose. This is hypocrisy because it involves the level of costs that insurance companies would be willing to pay for the treatment of citizens abroad. So why not establish it directly in euros?
I have been promoting proposals to develop a system to improve the quality and safety of health care and to publish objective quality assessments of healthcare facilities. This involves national or international hospital accreditations. The compromise proposal may be more general but even so it provides an important stimulus for countries that still lack such systems. I trust that all hospitals will soon obtain voluntary national or European accreditation involving quality checks. Hospitals in the Czech Republic already have to do this. I also believe that the Commission should not designate but only coordinate the border regions as pilot areas where cross-border healthcare projects can be tested. I am sorry that socialists here are continuing to fight hypocritically and under false pretences against a clarification of patients' rights in the EU.
(PL) Mr President, it is not good when the Court of Justice decides on citizens' rights, but it is very bad when this situation repeats itself and when, instead of Parliament and the Council, the European Court of Justice does this constantly. Therefore I welcome the Bowis report, and wish its author a speedy return to health. I can see in this report the chance for an improvement in healthcare standards in my own country of Poland.
I would, however, like to draw attention to three important elements in this report. Firstly, I think that treating healthcare exclusively as a marketable service is a mistake. Citizens are guaranteed the right to healthcare both by their national constitutions and by European Union law. Therefore the legal basis should be changed. Secondly, use of cross-border healthcare must be based on the informed choice of the patient, and not on coercion. Thirdly, the decision to treat in another Member State must be based on need, and not on the size of the patient's wallet.
I am certain that the European open space for healthy citizens must also be open for those citizens who are ill and need help in another Member State.
(SV) Mr President, of the decisions that we take in the European Parliament, today's is one of those that I am most proud of. It is a decision about opening up Europe and guaranteeing freedom of movement for those who are sick and in need of healthcare, for those for whom freedom of movement may be a matter of life or death, a decision that gives everyone the opportunity to decide on their own healthcare, and it is not only those who are well-informed or wealthy who will have this chance, but we will make it possible for everyone to seek healthcare wherever they want to.
You Social Democrats want to force people to request prior authorisation. In plain language, that means that you want to force those who are sick to ask for permission before they go to the doctor, at least if they do so in another EU Member State. Why are you doing this? So that you will be able to say 'no', of course! You want to be able to control, regulate and plan - to take the power away from the patients. However, we do not need your prior authorisation in order for people not to have to pay out money themselves. If I go to the doctor in Stockholm today I do not need to ask permission or to pay money. The truth is that you opposed this proposal from the outset. You have tried to restrict, impede and ruin it. You are now doing the same thing again.
When we debated this issue in Sweden, you sought to ensure that people would not be able to seek health care wherever they wanted to in Sweden. Now you do not want people to be able to seek healthcare wherever they want to in Europe. You say that you support the proposal, but when we voted on it in the committee, you abstained. Is there anything more cowardly? You do not even know how you will vote today. You do not even know what you will be voting for.
We all have a choice today. We have the choice to stand up either for patients' rights or for the rights of bureaucrats and politicians to decide and to regulate. I know which way I will be voting. I will be voting for the focus to be on the patients. That is something that I think everyone in this House should do if you want to go to bed with a good conscience tonight.
(SV) Mr President, all patients should have the right to healthcare when they need it. We Social Democrats believe that it is important for people to be able to seek healthcare abroad, for example when waiting lists are too long in their home country. This is also why it was the Social Democratic government in Sweden that took the initiative for a directive in this area. However, it must never be the size of someone's purse that governs when they receive health care, and decisions on healthcare must be taken close to the patients, not by bureaucrats in the EU system.
The European Commission's proposal for a directive gives a lot of power to EU bureaucrats. Moreover, it takes no account of all those people who are not able to pay large sums of money. Nevertheless, the Swedish centre-right Members here in Parliament have uncritically praised the Commission's proposal. We, on the other hand, have come up with proposals and have worked hard to make it easier for people without fat purses to be able to travel abroad to receive care. We have also worked hard to clarify the fact that healthcare is the responsibility of the Member States and not something that EU bureaucrats should take decisions on. We have not achieved as much as we would like. I would therefore urge all Members to support our amendment to Article 8(3). We will then also be able to support this directive and we will be able to have a swift solution for all of Europe's patients.
(EL) Mr President, Commissioner, Mrs Filipiová, I want to start by congratulating Commissioner Vassiliou on her initiative on the proposal for a directive and the rapporteur, Mr Bowis, on his excellent work and to add my wishes for his speedy recovery.
I know that it is no easy matter to achieve a result which will further promote cross-border healthcare if you take account, firstly, of the differences in the Member States' social security systems; secondly, of the different economic levels of the Member States; and thirdly, of the different level of health services provided in each Member State. This being so, the rapporteur has done an excellent job.
The report we are debating today raises questions of patient mobility, especially for the purpose of seeing and treating patients in specialised health centres. What is certain is that this will not strengthen medical tourism, but will give European citizens the facility to obtain the best possible healthcare, knowing their rights and without the inconvenience of obtaining a refund on their costs, as the Member States will have set up a clear system of prior approval of such costs.
Let us not forget that this point has been the subject of numerous judgments by the European Court of Justice. This report addresses important issues: the definition of healthcare remains with the Member States, costs are paid at the same levels as if care had been provided in the Member State, the question of healthcare for patients with rare diseases is addressed, regardless of whether they are covered by the patient's Member State of origin, proposals on the introduction of the position of European ombudsman to examine patients' complaints are a move in the right direction and, finally, it emphasises the need for an information campaign to advise patients of their rights.
Several issues remain to be addressed, such as, firstly, further mapping of the cost calculation mechanism; secondly, the list of ailments which will be covered by the system; thirdly, recognition of prescriptions, given that the same drugs are not available in all the Member States; and fourthly, the promotion of e-health.
Be that as it may, the overall endeavour is a move in the right direction and it is a pity that the socialists have recanted today. I trust that the debates will progress quickly and I have a feeling that the contribution by the European Parliament is a response to a vital demand of the times and of European citizens.
Mr President, most of my London constituents have little interest in or knowledge of what an MEP actually does or what purpose the EU serves. This week, however, there are two plenary reports where the public can genuinely resonate with their content. The first is the cap on roaming charges in the Telecoms Package, and the second is patients' rights for elective medical treatment in other EU countries.
I, too, would like to support my London colleague John Bowis's report. He cannot be with us today, sadly, because of his ill health, and I wish him a speedy recovery, and he will, of course, be greatly missed in the next Parliament.
In the UK, NHS treatment is often delayed and very expensive compared with other EU countries. A more flexible EU market, with reasonable authorisation safeguards in health care, is a win-win situation both for the general public and also for the national health budgets of the Member States.
(IT) Mr President, ladies and gentlemen, today we are dealing with an important directive to secure substantially the right to mobility for European patients, the right to healthcare in the countries of the European Union.
Healthcare, however, cannot be considered as equivalent to any other service provided in the internal market, and citizens, as patients, cannot be likened to normal consumers; the right to health is realized in the right to receive treatment and care, starting in one's country of origin. Patients' right to mobility cannot be a pretext for certain Member States to avoid investing in national health services, essentially driving citizens to health tourism and not choice.
The directive would do better to tackle inequalities in access to and quality of services in the countries where patients live. Healthcare is not a commodity, it is a social right. The legal issue and the issue of prior authorisation are essentially a way of refusing the right to health.
Mr President, this report marks a turning point for health-care provision to EU citizens. It clearly and decidedly puts the health of patients first, and it sets the scene for health systems in different Member States to compete for improvement on a healthy basis. This legislation will undoubtedly serve to cause a substantial betterment of health care in Europe. It will also bring equality to patient care, with all citizens, rich or poor, known or unknown, having access to better treatment abroad as necessary.
My initial concerns regarding possible detrimental effects on national systems of smaller and poorer Member States have been removed by the prior authorisation provision to be included as a safeguard. I can now say with certainty that this legislation is good for both patients and health-care systems across all Member States, and it deserves our full and unanimous support. I am astonished by the negative stance taken by my Socialist colleagues in this respect.
(DE) Mr President, I completely disagree with Mr Matsakis, as the Commission proposal does not, in fact, provide legal certainty for patients who get treatment outside their home countries. Furthermore, it also fails to clear up the grey areas for social security systems under Regulation (EC) No 883/2004. Only a clear system of prior authorisation for cases where expensive treatment is involved would guarantee reimbursement for patients.
The directive is also unclear when it comes to its legal basis - as other Members have already made clear - including in relation to the division of competences between the Member States and Europe. The Member States' healthcare systems are systems of solidarity that guarantee the same access to everyone, irrespective of how deep their pockets are or where they live. EU legislation must not put these systems of solidarity in jeopardy. In this regard, too, the Commission proposal is inadequate, and we will therefore need our amendments to be adopted if we are to vote for this proposal.
(PT) Mr President, it is unacceptable that, using the pretext of the application of patients' rights in healthcare, in truth the European Commission and the majority of Parliament want to call into question the national and public health service, as is the case in Portugal.
In calling for this proposal to be adopted on the basis of Article 95 of the EC Treaty, which provides for harmonisation in the internal market, they are actually trying to liberalise the sector, which is unacceptable. This is a sector in which the logic of the market and profit in the interests of economic and financial groups must not prevail. Health cannot be a business. That is why we intend to reject this Commission proposal.
Regulations and agreements to provide cross-border healthcare already exist, and these can be improved without calling into question the responsibilities and rights of Member States over the ownership and management of their national health services, which we feel must be public, universal and accessible to all.
(DA) Mr President, we have spent the entire morning talking about how incredibly important it is to create quality healthcare and provide adequate safeguards for citizens with this proposal. There are, admittedly, many good things in the proposal, for example, many requirements regulating patients' access to information and such things. But let us now be totally frank. We will only be able to guarantee patients' safety if we ensure that prior authorisation is in place before patients travel abroad. This will give patients a 100% guarantee that they are entitled to as much treatment as they have cover for, but also that they will arrive at the right place and receive the relevant treatment. For me, that kind of guarantee is absolutely crucial. Prior authorisation will also serve as a tool to enable health authorities to ensure the safety of those patients who stay in their home countries.
(SV) Mr President, Commissioner, at last! The Commissioner and Mr Bowis have done an excellent job. The heated debate preceding this directive is astonishing. The European Union and we here in this House have an extraordinary opportunity in this regard to 'reconnect to the people', as we so lyrically desire and have repeatedly emphasised. But what happens? We hesitate, and many in this Parliament - including the Swedish Social Democrats - want to make things more difficult for patients and to hamper their chances of receiving healthcare abroad. Why? I can only imagine this is a desire to save the systems rather than the patients in need of care. I am pleased that we have got this far, Commissioner. You have taken up your responsibility. We now have the opportunity in this House to take up our responsibility. May the Council also take up its responsibility!
Mr President, the provision and funding of affordable and quality health care is a responsibility of each Member State. Europe's role is a coordinating role. There is, of course, a strong case for better coordination of our health services across the European Union and in particular in border areas, but this directive cannot seek to do that. Its purpose should be to ensure that a citizen's right to health care in another Member State is carefully framed, so that each Member State's capacity to fund and organise its domestic services is not undermined by health tourism.
Ms Sinnott, I have to say, with her shroud-waving in this House today, is wrong as usual. No one in Ireland has died as a result of being refused the right to travel to another Member State for care - in fact, there is a fund available for those who need such care.
Ultimately, it is the medical needs of patients that matter, not consumer choice. Prior authorisation and a due legal base are essential and, unless these are incorporated, I cannot support this directive.
President-in-Office of the Council. - (CS) Ladies and gentlemen, I would like to thank all MEPs for their comments, suggestions and observations. I can tell you that the opinions of the Council and the European Parliament coincide across a range of issues, even though there are still issues that we must discuss further together. Mr Bushill-Matthews, who is standing in as rapporteur for Mr Bowis, mentioned in his introduction that this was a difficult and sensitive issue. As Mr Maaten said, there is a need here to achieve a compromise not only in the European Parliament but also in the Council of course. I am delighted that the JURI Committee has welcomed the proposal to increase legal certainty. I must likewise agree with Mr Braghetto that the proposal represents an opportunity for national health systems. The proposal will at the same time improve patient rights, as Mrs Roth-Behrendt said. I must repeat of course that the directive also has to be workable in practical terms and it must therefore reflect the financial, legislative and organisational possibilities of the individual Member States. It is also clear that in view of the many amendment proposals the Council will require some time to review it all. The discussion between the Council and the European Parliament will continue. There is a need to find the right balance between the various views and proposals, but I believe we will manage it in the end through mutual cooperation.
Member of the Commission. - Mr President, as we have seen once again today, Parliament's debates on this matter are both rich and passionate. Its discussions add a great deal to the Commission's initiative, and the amendments on which it is to vote will also constitute a most valuable input on a number of key aspects.
On patients' rights to quality and safe health care, many of you have confirmed the fundamental importance of securing clarity and assurances. I fully agree, and very much hope that this ambition will be confirmed.
On the question of assumption of the costs of treatment abroad, clear concerns have been expressed about the inability of a significant number of patients to afford cross-border health care. Indeed, this is an important and most valid point. Inequalities of revenue clearly exist throughout Europe, and this has serious consequences in relation to access to a number of fundamental services, including health care. This issue has to be addressed. However, reducing such inequalities is a difficult challenge, and even more difficult against the backdrop of the current economic crisis. It will require a significant and coordinated effort from the EU and the Member States at all levels.
Unfortunately, what we can do in the context of the draft directive is limited. The Commission proposal leaves the door open for Member States to offer direct assumption of the costs of cross-border treatment, for example with a system of written confirmation of the amount that will be paid. If Parliament wants this to be clear in the text, I can only welcome it. The proposed directive did not seek to prevent this, but is careful to respect Member States' responsibilities in organising health care. That is why we were cautious to limit the financial impact of cross-border health care on national health systems and sickness insurance funds. However, the two objectives are not incompatible. It would be up to the Member States to reconcile them as far as possible to the benefit of the patients, in particular those with modest revenues.
Regarding the relationship of this directive with the social security regulation, we agree, I believe, on the need for clear articulation, which would mean that, once prior authorisation is requested by a patient, and if the conditions of the regulation are fulfilled - in other words, when there is undue delay - the regulation should apply. It has to be crystal clear that this means the tariffs of the regulation shall apply so that patients can benefit from the most advantageous system.
Regarding prior authorisation for hospital care, the proposed provisions are based on two kinds of consideration. Firstly, case-law: the Court has ruled that such a system could be justified under certain circumstances. We have codified this in Article 8(3). Secondly, it would not be appropriate to go beyond such provisions with a looser - or indeed unconditional - system of prior authorisation, legally or de facto generalised in all Member States. We all know that patient mobility will remain a very limited phenomenon. This means that its budgetary impact will also be limited. Therefore, there is no need to construct unnecessary barriers for patients. Prior authorisation for hospital treatment has to remain a safeguard mechanism, applicable when justified.
Against this background, systems of prior notification as proposed by the rapporteur could amount to indirect - and indeed unnecessary - control of patients, impeding rather than facilitating the process. I understand that the rationale behind this suggestion was not to achieve such an outcome, but believe that this would actually restrict patients' rights as defined by the Court. Such administrative mechanisms run the risk of being both cumbersome and arbitrary.
I am concerned at the suggestion regarding the definition of hospital care. This definition is indeed a key point for patients' rights as it sets the boundary for the prior authorisation system. We have proposed to define the concept of hospital care through a Community list based on the shared understanding of experts, who would take account of the development of technologies. This would allow for a reasonable and modern approach to the concept of hospital care.
Some of you are calling for national lists to be drawn up independently, and most Member States are calling for that as well. A definition based on national lists would actually lead to discrepancies as to what constitutes hospital care in each Member State, with a considerable risk of eroding patients' rights. If we were to go down this road, we would need to have such lists based on clearly defined criteria and subjected to a review process. Otherwise, patients' rights, as defined by the European judges, would be undermined.
Some of you have said that, if we adopt this proposed directive, only a few patients would profit from it, and that they would be the very few informed patients. On the contrary, I believe that under this directive we are giving the opportunity and the right to every single patient, before he or she leaves home, to be fully informed in order to be able to make an informed choice.
I understand the concerns raised regarding the difficulty of getting clear information on health professionals when seeking health care abroad. This is simply a question of patient safety. Here, we need to agree on practical solutions which also respect a number of key principles, such as the right to personal data protection and the presumption of innocence. I am sure that common ground can be found on the basis of your preliminary suggestions.
Reference was made to Amendment 67 on relaxation of the rule for affiliations to social security systems. Unfortunately, this cannot be accepted.
Regarding the legal basis for the proposed directive, many of you would like to add Article 152 to Article 95. I understand that this is an important issue for some of the political groups, but it is difficult to have definite views at this stage of the examination of the directive. It is important to assess this issue in the light of the evolution of the text, in order to decide what the appropriate legal basis is. Clearly, if the content of the final text justifies it, the addition of Article 152 to Article 95 could certainly be considered. I remain open to considering this at any future stage of the codecision process.
(Applause)
Some of you have again raised the issue of the possible excessive inflow of patients from other Member States, and of how the receiving health system would be protected. My reply is the same as the one I would give to those who fear excessive outflows in the absence of prior authorisation for hospital care, which is that the intention of this proposal is not to promote patient mobility. As I have said, mobility of patients is a limited phenomenon and we do not expect this to change. Therefore, it would be simply disproportionate to give carte blanche to Member States to take measures to refuse patients in order to control inflows. Member States have to ensure that patients from other Member States are not discriminated against. Any form of control of incoming patients would have to be assessed as to whether it would amount to an acceptable exception to the principle of non-discrimination on the basis of nationality set out in the EU Treaty.
Regarding patients suffering from rare diseases, I understand that you are looking for the best approach in order for them to benefit from the health care they need, but sometimes the best is the enemy of the good. Today, you will vote on Mr Trakatellis' report, which concerns the recent strategy that the Commission has already set out on rare diseases, and includes the proposed Council recommendation. As you know, for these conditions, quick diagnosis and access to treatment are complex and not always possible or available at home. Therefore, in order to bring the benefits of European cooperation to patients with rare diseases, they really need to be included in this directive on patients' rights in cross-border health care. I think that there is broad agreement on the need for European cooperation on centres of reference for rare diseases, for example. I would therefore urge you to keep rare diseases in the scope of the directive.
Regarding the proposed exclusion of organ transplantation, I simply cannot agree. Transplantation is a medical procedure and it is difficult to justify why patients should not have the right to benefit from it as cross-border health care, as ruled by the Court. However, the issue of organ allocation is a different matter. I have therefore asked experts in the Commission to look into this question to see how organ allocation could be dealt with in a different context.
Today, we can take an important step forward towards the adoption of this directive. Now that we are just a matter of weeks away from the next European elections, allow me to pay tribute to this Parliament and to its administration for all the efforts made to make this vote today possible, for which I thank you all. Let me also once again thank Mr Bowis and the shadow rapporteurs for their efforts and hard work and wish him a speedy recovery. We hope to see him back soon to take up his duties and a normal life.
(Applause)
deputising for the rapporteur. - Mr President, I should like to thank all colleagues for - if they will pardon the pun - a very healthy debate. I should particularly like personally to thank - and my apologies for not mentioning this earlier - the rapporteurs from the six committees, who have produced such valuable opinions, for their comments and their insights this morning. I must also thank all colleagues across the House for their warm tributes to John Bowis, both professionally for his work, and personally, through their good wishes for his speedy recovery, which I shall be delighted to pass on.
Like all reports, this one is based on compromises, and it is not always possible for everybody to agree on everything. I recognise and respect the fact that there are still some difficulties for some political groups and, indeed, some delegations, and so there are still a number of amendments to be decided in plenary later this morning.
I should therefore like to thank the Commissioner in particular for her concluding comments, which hopefully will make it easier for some colleagues in other groups to decide how to vote. I sincerely hope that, as a result of those comments, the overall report will receive widespread positive support across and within political groups, because making patient needs a priority should surely be above party politics.
I recognise that any agreement today will come too late for a formal first-reading agreement during the Czech Presidency, but I understand that there is already substantial political agreement within the Council in principle, thanks to the work the Presidency has already done, and I wish to thank it for that.
I know that John would wish this agreement to be translated into action sooner rather than later, and so, indeed, would many patients across the EU who have already waited long enough. On behalf of the rapporteur, I call on the Commission, the incoming Council Presidency and, indeed, on the incoming MEPs in the next mandate to make an early second reading a real priority in the second half of this year, so that any remaining difficulties can be rapidly resolved. We do not want to lose momentum now. This report will not only bring real benefits to real people across the EU but will show that by working together at EU level people can benefit individually wherever they may live and irrespective of their means. The vote today will light the road ahead. Let us move down that road together as fast as we practicably can, because, after all, like the rapporteur, colleagues might never know when they may suddenly need such cross-border health care themselves.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
I would like to thank the rapporteurs from the various committees for the remarkable job which they have done. This report marks an important step forward in terms of improving patient mobility within the EU.
In a Europe where the freedom of movement is a fundamental value, ensuring patient mobility is something normal and absolutely vital in order to offer medical assistance of the highest possible standard to those who need such services. This could also lead, in the long term, to an improvement in national health care systems thanks to a certain degree of competition between them.
However, in spite of the significant improvements, there are still some problems which are not resolved by this proposal. I think that more clarity is needed about the terms for reimbursement and the regulations which form the basis for the preliminary authorisation system, when this is necessary. I also regret that the mobility of medical staff has not been included in this proposal as the mobility of patients and that of medical staff are closely linked. To be able to respond effectively to patients' needs, we also require some rules which will allow medical staff to be mobile, while maintaining at the same time a balance at national health care system level so that no state will end up with a shortage of medical staff.
in writing. - The proposal for a cross border health-care system must be first and foremost a system which respects patients' rights, which is based on public health as well as internal market principles and which does not discriminate against patients based on ability to pay for medical treatment. From my own perspective, I believe that the National Health Service in the UK must have the right to insist on the prior authorisation by patients wishing to benefit from medical treatment abroad. UK patients that cannot afford to travel abroad for medical treatment must not be discriminated against by those who can afford the up-front medical costs but who plan to reclaim these costs from the NHS on their return to the UK. I see this practice as unfair as it allows patients to get priority treatment abroad, thereby 'jumping the queue' within the NHS system.
The new opportunities which patients in Europe can enjoy are an important step in harmonising healthcare systems in Europe and in ensuring good-quality medical treatment for all European citizens. The proposal for a directive stipulates the principles common to all healthcare systems: setting up model European networks, providing information points for patients in every Member State and e-health.
This report offers all Member States significant benefits, which includes, by implication, Romania. The directive meets the needs of patients better as they can receive medical assistance in another Member State in a situation where this cannot be provided in a hospital in their country of origin or there is a delay in providing it. The costs will be paid by the country of origin.
Another important aspect relates to the exchange of good practice and the mobility of specialist medical staff, as well as to providing citizens with free access to information about cross-border assistance. Member States must ensure that citizens are familiar with the necessary procedures and eligibility criteria, as well as with the travel costs and medical standards at the treatment centre abroad. This is precisely the reason why I support setting up information centres so that citizens can choose both the method and the location where they are treated.
in writing. - Member States have a responsibility to their peoples to plan and deliver health care.
Health is not a commodity to be bought and sold on the internal market.
This proposal is a disgrace. It shows the Commission is blindly pursuing its discredited and obsolete liberalisation agenda. It just wants to privatise everything it can and to further centralise power in its own hands. It discriminates against less wealthy people in wealthy countries, and against all but the super-rich in less wealthy countries. It is a charter for the destruction of public health services in Member States.
The European Commission should hang their heads in shame and should withdraw this proposal immediately.
The proposal for a directive on the application of patients' rights in cross-border healthcare attempts to create a consistent Community framework for offering certainty to patients in this area where, until now, the guidelines have been laid down by the European Court of Justice. Although the Court's principles are fully applicable, certain 'grey' areas have now been clarified by the above-mentioned report.
During the process of transposing into Community legislation judgments made by the European Court of Justice on the right of patients to receive medical assistance in another Member State, the proposal for a directive maintains the necessary balance regarding Member States' responsibilities in this area.
The directive's provisions also aim to facilitate access to medical assistance services by calling for the need to create a direct reimbursement system between the funding body from the country of origin and the host hospital.
Another interesting point in the report refers to the reciprocal recognition of medical prescriptions. The text only offers recommendations regarding the possibility of a pharmacy in the country of origin honouring a medical prescription issued by a doctor in another country, with it being up to Member States to decide which medicines will be available on a prescription basis.
in writing. - (DE) The agreement that has been reached to improve patient mobility is a good thing, overall. Simplification of the cross-border provision of healthcare services represents an important step towards a real free movement of people. Economically speaking, too, a better use of the capacity of specialist clinics will bring benefits with it. Putting all these positives to one side, however, we must not overlook the immense challenges that a better linking up of the national systems involves. First and foremost, there needs to be greater certainty in terms of cost issues. There must be no disadvantaging of the Member State carrying out the treatment due to a lack of clarity about whether the patient or the sending state is to pick up the tab.
The system of rules for settlement must be laid down precisely and account must be taken of different national circumstances.
Furthermore, domestic provision must be safeguarded and it is not the intention that that domestic provision should have to suffer as a result of greater patient mobility. I am pleased to see this confirmed in the text. For the future, the cross-border provision of health care services is a further milestone on the road to European integration. When it comes to implementation, however, strict attention must be paid to ensuring that better patient mobility does not lead to health tourism.
in writing. - (FI) In a Member State like Finland, where, for poor people, geography and language are barriers to acquiring health services beyond the country's borders, a directive such as this one might increase the inequality of access to services. Only the rich can choose alternative services in other countries, and in so doing they undermine the public health care system that is the safety net of the poor. Public money is leaking into services abroad for the rich. That is why I cannot support the adoption of the directive. It is, moreover, preposterous that the directive's legal basis should be the viability of the internal market and not the rights of patients.